DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 April 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-8, and 10-12, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Okuda et al (US 2017/0170448 A1) in view of Chen et al (US 2018/0233716 A1). Hereinafter referred to as Okuda and Chen, respectively.
Regarding claim 1, Okuda discloses a cap plate assembly of a secondary battery (“current interruption device” [0019], 30 Fig. 1 for “energy storage device 100” [0019]), comprising a cap plate (comprising of 9, 39, 62, and 119 Fig. 4 “upper wall” [0020], “insulating member” [0030], “resin gasket” [0021], and “sealing member” [0040]), two electrode terminals (“rivet terminals 5, 7” [0019]), an explosion-proof sheet (34 Fig. 4, “breakable plate 34” [0029]) and a fixing piece (comprised of 40 and 23 Fig. 4, “ring-shaped metal plate member” [0030], and “connecting terminal” [0020], respectively, as these elements meet the limitation below regarding connecting the cap plate and the explosion-proof sheet); wherein
the two electrode terminals are disposed at two ends of the cap plate respectively (Fig. 1 shows that rivet terminals 5, 7 are placed on opposite sides of at least upper wall 9 of the cap plate), the cap plate is disposed with a through hole (“Openings 11… provided on an upper wall of the casing 1” [0020]) between the two electrode terminals (Fig. 1 in reference to Figs. 4 and 6 shows that openings 11 are disposed on upper wall 9 such that the width of openings 11 is large enough to be between terminals 5 and 7), the explosion-proof sheet is configured to seal the through hole (Fig. 4 indicates that the breakable plate 34 is disposed at the cap plate where it seals the through hole), and the explosion-proof sheet has a weak region (“groove portion” [0033], 34a Fig. 4);
the fixing piece connects the cap plate and the explosion-proof sheet (“the deformable plate 32, and the breakable plate 34 are clamped by the ring-shaped sealing member 119, insulating member 39, and plate member 40” [0033], and Fig. 4 shows that connecting terminal 23 provides a physical connection between 119 of the cap plate and 34);
the explosion-proof sheet is configured as that: when the fixing piece does not melt, the weak region is capable of breaking in a case that an internal gas pressure of the secondary battery exceeds a gas pressure required for breakage of the weak region (“when the pressure inside the casing 1 exceeds a certain value… the deformable plate 32 inverts and changes from a state of bulging out downward to a state of bulging out upward. When this happens, the breakable plate 34 that had been connected to the center of the deformable plate 32 breaks in accordance with the change in the deformable plate 32 from the groove portion 34a that is mechanically weak” [0035]); when the fixing piece melts, the explosion-proof sheet is at least partially separated from the cap plate in a case that the internal gas pressure of the secondary battery is smaller than the gas pressure required for breakage of the weak region (the plate member 40 and connecting terminal 23 are made of a material with an inherent melting point and “an upper end and a lower end of the plate member 40 are riveted to outer peripheral surfaces of the thin portion 19a of the sealing member 10 and the insulating member 39” [0030] as well as “plate member 40 can easily fix… the breakable plate 34” [0030] in which in the event of the plate member 40 melting, the breakable plate 34 separates from the cap plate);
the cap plate has a first surface and a second surface disposed oppositely in a thickness direction (Z), and the through hole penetrates through the first surface (the lower surface of the vertical portion of sealing member 119 in Fig. 4) and the second surface (the upper surface of the horizontal portion of sealing member 119 in Fig. 4); the second surface is closer to an inner side of the secondary battery with respect to the first surface (Fig. 4 shows that the upper surface of the horizontal portion of sealing member 119 is closer to the inner surface of upper wall 9 of casing 1 of the energy storage device 100);
the cap plate further has a first groove, wherein the first groove concaves toward the second surface from the first surface, and the first groove surrounds the periphery of the through hole (the groove formed by the vertical and the horizontal portions of 119 in Fig. 4);
the fixing piece is at least partially received in the first groove (Fig. 4 where the inner sides of the lower horizontal portions of plate member 40 that is closer to the center of the through hole is within the bounds of the space that  the vertical and the horizontal portions of sealing member 119 form, and the left edge of connecting terminal 23 is also within this space), and the fixing piece is located between the explosion-proof sheet and a bottom wall of the first groove (Fig. 4 where an upper portion of plate member 40 is disposed in the cap plate to be between the upper surface of breaking plate 34 and the inner surface of the groove that sealing member 119 forms);
the cap plate further comprises a stopping part, wherein the stopping part extends toward the explosion-proof sheet from the bottom wall of the first groove (“ring-shaped insulating member 38” [0033], Fig. 4 where ring-shaped member 38 extends toward the breakable plate 34 from the upper horizontal portion of sealing member 119); the stopping part is directly contacted with the bottom wall of the first groove (Fig. 4 where the left side of ring-shaped member 38 directly contacts the inner surface of the groove that sealing member 119 forms); the stopping part surrounds the periphery of the through hole and the fixing piece is at least partially located at a side of the stopping part away from the through hole (Fig. 4 where the ring-shaped insulating member 38 is not aligned with the opening 11 or through hole 14a, and the lower horizontal portion of ring-shaped metal plate member 40 supports the bottom surface of the ring-shaped insulating member 38).
Okuda does not disclose the fixing piece has a lower melting point than the cap plate and the explosion-proof sheet.
However, Chen discloses a cap plate assembly of a secondary battery (“cap structure” [0058]) comprising a cap plate (“cap plate” [0059], 14 Fig. 6), an explosion-proof sheet (“turntable plate connecting portion” [0060], 1044 Fig. 6) and a fixing piece (“fusing portion” [0060], 1042 Fig. 6) wherein the cap plate is disposed with a through hole (“turntable plate connecting hole” [0066], 140 Figs. 2 and 6), the explosion-proof sheet is disposed at the cap plate (Fig. 6), and the fixing piece connects the cap plate and the explosion-proof sheet (“the terminal connecting portion 1040 is connected to the turntable plate connecting portion 1044 through the fusing portion 1042” [0060]). Chen teaches the fixing piece has a lower melting point than the cap plate and the explosion-proof sheet (“The fusing portion 1042 may have a melting point lower than that of the terminal connecting portion 1040 or the turntable plate connecting portion 1044” [0060]), and that this arrangement is configured to cutoff the connection between the cap plate and the explosion-proof sheet to entirely disconnect the battery’s short-circuit loop when overall high ambient temperature rather than local high temperature of the battery occurs such that no further gas and heat will be generated inside the battery by the short-circuit current and the performance of the battery under high temperatures is improved ([0073]).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the fixing piece of the cap assembly of the secondary battery of Okuda in view of Chen such that the fixing piece has a lower melting point than the cap plate and the explosion-proof sheet in order to achieve a secondary battery that is configured to cutoff the connection between the cap plate and the explosion-proof sheet to entirely disconnect the battery’s short-circuit loop when overall high ambient temperature rather than local high temperature of the battery occurs. Additionally, the person of ordinary skill would obtain a secondary battery that does not generate further gas and heat from the current of the short-circuit and improved high-temperature performance.
Regarding claim 2, modified Okuda discloses all of the limitations for the cap assembly as set forth in claim 1 above, and wherein the fixing piece is an alloy and the alloy has a melting point of 50ºC-300 ºC (Chen “melting point of the fusing portion 1042 substantially ranges from 80 ºC to 200 ºC” [0074], and “preferable to use a metal material having a low resistance, which is usually a metal alloy” [0075]).
Regarding claim 3, modified Okuda discloses all of the limitations for the cap assembly as set forth in claim 2 above, and wherein the alloy is a tin-Bismuth alloy or a tin-copper-silver alloy (Chen “metal alloy composed of at least one or more metal elements with a low melting point, such as bismuth, tin, … Among them, bismuth-based alloys and tin-based alloys are preferred” [0075]).
Regarding claim 4, modified Okuda discloses all of the limitations for the cap assembly as set forth in claim 1 above and wherein,
the explosion-proof sheet comprises a main body (Okuda “center of a lower surface of the breakable plate 34” [0033]) and a connecting part (Okuda “an outer edge of a lower surface of the breakable plate 34 along a peripheral direction” [0030]), wherein the main body covers the through hole (Okuda Fig. 4 where the center of the lower surface of the breakable plate 34 covers the through hole 14a); the weak region is formed at the main body (Okuda “groove portion 24a is provided at the center of a lower surface of the breakable plate 34” [0033]) and has a smaller thickness than other region of the main body (Okuda Fig. 4 where groove portion 34a comprises of a smaller thickness compared to other areas of the breakable plate 34); the connecting part surrounds an outer side of the main body (Okuda Fig. 4 where the outer edge of the breakable plate 34 surrounds the main body of the breakable plate 34 that covers the through hole 14a) and is fixed to the cap plate through the fixing piece (Okuda “after having disposed the sealing member 119 and the insulating member 39 at the aforementioned positions and fixed the base part 15, the deformable plate 32, and the breakable plate 34 in a radial direction, an upper end and a lower end of the plate member 40 are riveted to outer peripheral surfaces of the thin portion 19a of the sealing member 119 and the insulating member 39” [0030]);
the cap plate assembly is further configured as that: when the fixing piece does not melt, a connecting strength between the fixing piece and the connecting part is larger than a breaking strength of the weak region (Okuda “a mechanical strength of the breakable plate 34 at the position where the groove portion 34a is formed becomes weaker than a mechanical strength of the breakable plate 34 at positions other than the groove portion 34a” [0033], which includes the outer peripheral edge of the breakable plate 34 where insulating member 39 is joined to).
Regarding claim 5, modified Okuda discloses all of the limitations for the cap assembly as set forth in claim 4 above, and wherein, the weak region is formed by a notch at the main body (Okuda Fig. 4 where groove portion 34a is formed to be a notch).
Regarding claim 7, modified Okuda discloses all of the limitations for the cap plate assembly as set forth in claim 1 above, and wherein, the explosion-proof sheet is at least partially located in the first groove (Okuda Fig. 4 where the breakable plate 34 is in the groove formed by the horizontal and vertical portions of 119).
Regarding claim 8, modified Okuda discloses all of the limitations for the cap plate assembly as set forth in claim 7 above, and wherein,
the cap plate assembly further comprises a protection sheet; the protection sheet is fixed at the first surface of the cap plate and covers the first groove (the lower end of “bus bar bolt 47” Okuda [0048] as shown in Fig. 6, which is fixed to the cap plate in a position that is proximate to the lower surface of 19, the sealing member), and the protection sheet is configured to protect the explosion-proof sheet from being damaged by external impurities (Fig. 6 where bus bolt bar 47 is secured in the through hole such that the breakable plate 34 covered from any impurities that is external of the secondary battery);
a gap is disposed between the explosion-proof sheet and the protection sheet in the thickness direction (Z) (Okuda Fig. 6 where space is defined between the lower end of the bus bar bolt 47 and the breakable plate 34).
Regarding claim 10, modified Okuda discloses all of the limitations for the cap assembly as set forth in claim 1 above, and wherein a top surface of the stopping part does not go beyond the first surface along the extending direction of the stopping part (Okuda Fig. 4 where the ring-shaped insulating member 38 does not extend beyond the lower end of the vertical portion of the sealing member 119 when extending toward the breakable plate 34); the explosion-proof sheet is at least partially located in the first groove in the thickness direction (Z) (Okuda Fig. 4 where the breakable plate 34 is located in the groove formed by the horizontal and vertical portions of sealing member 119).
Regarding claim 11, modified Okuda discloses all of the limitations for the cap assembly as set forth in claim 1 above, and wherein
the cap plate further comprises a second groove (the groove where the top horizontal portion of plate member 40 is disposed in Okuda Fig. 4), the second groove concaves toward the second surface from the first surface and the second groove surrounds the periphery of the first groove (the groove that the top horizontal portion of plate member 30 is disposed in extends from the lower portion of 119 to the top portion of 119, and is located at a periphery of the first groove in Okuda Fig. 4);
a depth of the second groove is smaller than a depth of the first groove in the thickness direction (Z) (Okuda Fig. 4 indicates that the thickness of the groove where the top horizontal portion of plate member 40 is disposed in is thinner than the first groove);
the first groove and the second groove forms a step at the cap plate (Okuda Fig. 4 where the right angle-like outlines of the first groove and the second groove form a step shape for sealing member 119) for location and installation of the explosion-proof sheet (“the plate member 40 can be disposed on an upper surface of the thin portion 19a… Due to this, the plate member 40 can easily fix the base part 15, the deformable plate 32, and the breakable plate 34 by riveting” Okuda [0030]).
Regarding claim 12, modified Okuda discloses all of the limitations for the cap assembly as set forth in claim 1 above, and wherein the fixing piece comprises a first part and a second part; the first part is located at a side of the stopping part away from the through hole (the lower horizontal portion of plate member 40 in Okuda Fig. 4); the second part extends from an edge of the first part close to the through hole and is located between the stopping part and the explosion proof sheet (the vertical portion of plate member 40 in Okuda Fig. 4 where the vertical portion partially is located between the insulating member 38 and the breakable plate 34).
Regarding claim 15, Okuda discloses a secondary battery (“energy storage device 100” [0019], 100 Fig. 1), comprising an electrode assembly (3 Fig. 1, “electrode assembly” [0019]), a case (1 Fig. 1, “casing” [0019]) and a cap plate assembly (“current interruption device” [0019], 30 Fig. 1) comprising a cap plate (comprising of 9, 39, 62, and 119 Fig. 4 “upper wall” [0020], “insulating member” [0030], “resin gasket” [0021], and “sealing member” [0040]), two electrode terminals (“rivet terminals 5, 7” [0019]), an explosion-proof sheet (34 Fig. 1, “breakable plate 34” [0029]) and a fixing piece (comprised of 40 and 23 Fig. 4, “ring-shaped metal plate member” [0030] and “connecting terminal” [0020], respectively, as these elements meet the limitation below regarding connecting the cap plate and the explosion-proof sheet); wherein
the two electrode terminals are disposed at two ends of the cap plate assembly respectively (Fig. 1 shows that rivet terminals 5, 7 are placed in opposite sides of the energy storage device 100), the cap plate is disposed with a through hole (“Openings 11… provided on an upper wall of the casing 1” [0020]) between the two electrode terminal (Fig. 1 in reference to Figs. 4 and 6 shows that openings 11 are disposed on upper wall 9 such that the width of openings 11 is large enough to be between terminals 5 and 7), the explosion-proof sheet is configured to seal the through hole (Fig. 4 indicates that the breakable plate 34 is disposed at the cap plate where it seals the through hole), and the explosion-proof sheet has a weak region (“groove portion” [0033], 34a Fig. 4);
the fixing piece connects the cap plate and the explosion-proof sheet (“the deformable plate 32, and the breakable plate 34 are clamped by the ring-shaped sealing member 119, insulating member 39, and plate member 40” [0033], and Fig. 4 shows that connecting terminal 23 provides a physical connection between 119 of the cap plate and 34);
the explosion-proof sheet is configured as that: when the fixing piece does not melt, the weak region is capable of breaking in a case that an internal gas pressure of the secondary battery exceeds a gas pressure required for breakage of the weak region (“when the pressure inside the casing 1 exceeds a certain value… the deformable plate 32 inverts and changes from a state of bulging out downward to a state of bulging out upward. When this happens, the breakable plate 34 that had been connected to the center of the deformable plate 32 breaks in accordance with the change in the deformable plate 32 from the groove portion 34a that is mechanically weak” [0035]); when the fixing piece melts, the explosion-proof sheet is at least partially separated from the cap plate in a case that the internal gas pressure of the secondary battery is smaller than the gas pressure required for breakage of the weak region (the plate member 40 and connecting terminal 23 are made of a material with an inherent melting point and “an upper end and a lower end of the plate member 40 are riveted to outer peripheral surfaces of the thin portion 19a of the sealing member 10 and the insulating member 39” [0030] as well as “plate member 40 can easily fix… the breakable plate 34” [0030] in which in the event of the plate member 40 melting, the breakable plate 34 separates from the cap plate);
the cap plate has a first surface and a second surface disposed oppositely in a thickness direction (Z), and the through hole penetrates through the first surface (the lower surface of the vertical portion of sealing member 119 in Fig. 4) and the second surface (the upper surface of the horizontal portion of sealing member 119 in Fig. 4); the second surface is closer to an inner side of the secondary battery with respect to the first surface (Fig. 4 shows that the upper surface of the horizontal portion of sealing member 119 is closer to the inner surface of upper wall 9 of casing 1 of the energy storage device 100);
the cap plate further has a first groove, wherein the first groove concaves toward the second surface from the first surface, and the first groove surrounds the periphery of the through hole (the groove formed by the vertical and the horizontal portions of 119 in Fig. 4);
the fixing piece is at least partially received in the first groove (Fig. 4 where the inner sides of the lower horizontal portions of plate member 40 that is closer to the center of the through hole is within the bounds of the space that the vertical and the horizontal portions of sealing member 119 form), and the fixing piece is located between the explosion-proof sheet and a bottom wall of the first groove (Fig. 4 where an upper portion of plate member 40 is disposed in the cap plate to be between the upper surface of breaking plate 34 and the inner surface of the groove that sealing member 119 forms);
the cap plate further comprises a stopping part, wherein the stopping part extends toward the explosion-proof sheet from the bottom wall of the first groove (“ring-shaped insulating member 38” [0033], Fig. 4 where ring-shaped member 38 extends toward the breakable plate 34 from the upper horizontal portion of sealing member 119); the stopping part is directly contacted with the bottom wall of the first groove (Fig. 4 where the left side of ring-shaped member 38 directly contacts the inner surface of the groove that sealing member 119 forms); the stopping part surrounds the periphery of the through hole and the fixing piece is at least partially located at a side of the stopping part away from the through hole (Fig. 4 where the ring-shaped insulating member 38 is not aligned with the opening 11 or through hole 14a, and the lower horizontal portion of ring-shaped metal plate member 40 supports the bottom surface of the ring-shaped insulating member 38).
Okuda does not disclose the fixing piece has a lower melting point than the cap plate and the explosion-proof sheet.
However, Chen discloses a cap plate assembly of a secondary battery (“cap structure” [0058]) comprising a cap plate (“cap plate” [0059], 14 Fig. 6), an explosion-proof sheet (“turntable plate connecting portion” [0060], 1044 Fig. 6) and a fixing piece (“fusing portion” [0060], 1042 Fig. 6) wherein the cap plate is disposed with a through hole (“turntable plate connecting hole” [0066], 140 Figs. 2 and 6), the explosion-proof sheet is disposed at the cap plate (Fig. 6), and the fixing piece connects the cap plate and the explosion-proof sheet (“the terminal connecting portion 1040 is connected to the turntable plate connecting portion 1044 through the fusing portion 1042” [0060]). Chen teaches the fixing piece has a lower melting point than the cap plate and the explosion-proof sheet (“The fusing portion 1042 may have a melting point lower than that of the terminal connecting portion 1040 or the turntable plate connecting portion 1044” [0060]), and that this arrangement is configured to cutoff the connection between the cap plate and the explosion-proof sheet to entirely disconnect the battery’s short-circuit loop when overall high ambient temperature rather than local high temperature of the battery occurs such that no further gas and heat will be generated inside the battery by the short-circuit current and the performance of the battery under high temperatures is improved ([0073]).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the fixing piece of the cap assembly of the secondary battery of Okuda in view of Chen such that the fixing piece has a lower melting point than the cap plate and the explosion-proof sheet in order to achieve a secondary battery that is configured to cutoff the connection between the cap plate and the explosion-proof sheet to entirely disconnect the battery’s short-circuit loop when overall high ambient temperature rather than local high temperature of the battery occurs. Additionally, the person of ordinary skill would obtain a secondary battery that does not generate further gas and heat from the current of the short-circuit and improved high-temperature performance.
Regarding claim 16, Okuda discloses a battery module (“electrical energy storage device module” [0038]), comprising a plurality of secondary batteries arranged in sequence (“plurality of electrical energy storage devices… connected in series” [0038]), wherein,
at least one of the plurality of secondary batteries comprises an electrode assembly (3 Fig. 1, “electrode assembly” [0019]), a case (1 Fig. 1, “casing” [0019]) and a cap plate assembly (“current interruption device” [0019], 30 Fig. 1) comprising a cap plate (comprising of 9, 39, 62, and 119 Fig. 4 “upper wall” [0020], “insulating member” [0030], “resin gasket” [0021], and “sealing member” [0040]), two electrode terminals (“rivet terminals 5, 7” [0019]), an explosion-proof sheet (34 Fig. 1, “breakable plate 34” [0029]) and a fixing piece (comprised of 40 and 23 Fig. 4, “ring-shaped metal plate member” [0030] and “connecting terminal” [0020], respectively, as these elements meet the limitation below regarding connecting the cap plate and the explosion-proof sheet); wherein
the two electrode terminals are disposed at two ends of the cap plate respectively (Fig. 1 shows that rivet terminals 5, 7 are placed in opposite sides of the energy storage device 100),
the cap plate is disposed with a through hole (“Openings 11… provided on an upper wall of the casing 1” [0020]) between the two electrode terminal (Fig. 1 in reference to Figs. 4 and 6 shows that openings 11 are disposed on upper wall 9 such that the width of openings 11 is large enough to be between terminals 5 and 7), the explosion-proof sheet is configured to seal the through hole (Fig. 4 indicates that the breakable plate 34 is disposed at the cap plate where it seals the through hole), and the explosion-proof sheet has a weak region (“groove portion” [0033], 34a Fig. 4);
the fixing piece connects the cap plate and the explosion-proof sheet (“the deformable plate 32, and the breakable plate 34 are clamped by the ring-shaped sealing member 119, insulating member 39, and plate member 40” [0033], and Fig. 4 shows that connecting terminal 23 provides a physical connection between 119 of the cap plate and 34);
the explosion-proof sheet is configured as that: when the fixing piece does not melt, the weak region is capable of breaking in a case that an internal gas pressure of the secondary battery exceeds a gas pressure required for breakage of the weak region (“when the pressure inside the casing 1 exceeds a certain value… the deformable plate 32 inverts and changes from a state of bulging out downward to a state of bulging out upward. When this happens, the breakable plate 34 that had been connected to the center of the deformable plate 32 breaks in accordance with the change in the deformable plate 32 from the groove portion 34a that is mechanically weak” [0035]); when the fixing piece melts, the explosion-proof sheet is at least partially separated from the cap plate in a case that the internal gas pressure of the secondary battery is smaller than the gas pressure required for breakage of the weak region (the plate member 40 and connecting terminal 23 are made of a material with an inherent melting point and “an upper end and a lower end of the plate member 40 are riveted to outer peripheral surfaces of the thin portion 19a of the sealing member 10 and the insulating member 39” [0030] as well as “plate member 40 can easily fix… the breakable plate 34” [0030] in which in the event of the plate member 40 melting, the breakable plate 34 separates from the cap plate);
the cap plate has a first surface and a second surface disposed oppositely in a thickness direction (Z), and the through hole penetrates through the first surface (the lower surface of the vertical portion of sealing member 119 in Fig. 4) and the second surface (the upper surface of the horizontal portion of sealing member 119 in Fig. 4); the second surface is closer to an inner side of the secondary battery with respect to the first surface (Fig. 4 shows that the upper surface of the horizontal portion of sealing member 119 is closer to the inner surface of upper wall 9 of casing 1 of the energy storage device 100);
the cap plate further has a first groove, wherein the first groove concaves toward the second surface from the first surface, and the first groove surrounds the periphery of the through hole (the groove formed by the vertical and the horizontal portions of 119 in Fig. 4);
the fixing piece is at least partially received in the first groove (Fig. 4 where the inner sides of the lower horizontal portions of plate member 40 that is closer to the center of the through hole is within the bounds of the space that the vertical and the horizontal portions of sealing member 119 form), and the fixing piece is located between the explosion-proof sheet and a bottom wall of the first groove (Fig. 4 where an upper portion of plate member 40 is disposed in the cap plate to be between the upper surface of breaking plate 34 and the inner surface of the groove that sealing member 119 forms);
the cap plate further comprises a stopping part, wherein the stopping part extends toward the explosion-proof sheet from the bottom wall of the first groove (“ring-shaped insulating member 38” [0033], Fig. 4 where ring-shaped member 38 extends toward the breakable plate 34 from the upper horizontal portion of sealing member 119); the stopping part is directly contacted with the bottom wall of the first groove (Fig. 4 where the left side of ring-shaped member 38 directly contacts the inner surface of the groove that sealing member 119 forms); the stopping part surrounds the periphery of the through hole and the fixing piece is at least partially located at a side of the stopping part away from the through hole (Fig. 4 where the ring-shaped insulating member 38 is not aligned with the opening 11 or through hole 14a, and the lower horizontal portion of ring-shaped metal plate member 40 supports the bottom surface of the ring-shaped insulating member 38).
Okuda does not disclose the fixing piece has a lower melting point than the cap plate and the explosion-proof sheet.
However, Chen discloses a cap plate assembly of a secondary battery (“cap structure” [0058]) comprising a cap plate (“cap plate” [0059], 14 Fig. 6), an explosion-proof sheet (“turntable plate connecting portion” [0060], 1044 Fig. 6) and a fixing piece (“fusing portion” [0060], 1042 Fig. 6) wherein the cap plate is disposed with a through hole (“turntable plate connecting hole” [0066], 140 Figs. 2 and 6), the explosion-proof sheet is disposed at the cap plate (Fig. 6), and the fixing piece connects the cap plate and the explosion-proof sheet (“the terminal connecting portion 1040 is connected to the turntable plate connecting portion 1044 through the fusing portion 1042” [0060]). Chen teaches the fixing piece has a lower melting point than the cap plate and the explosion-proof sheet (“The fusing portion 1042 may have a melting point lower than that of the terminal connecting portion 1040 or the turntable plate connecting portion 1044” [0060]), and that this arrangement is configured to cutoff the connection between the cap plate and the explosion-proof sheet to entirely disconnect the battery’s short-circuit loop when overall high ambient temperature rather than local high temperature of the battery occurs such that no further gas and heat will be generated inside the battery by the short-circuit current and the performance of the battery under high temperatures is improved ([0073]).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the fixing piece of the cap assembly of the secondary battery of Okuda in view of Chen such that the fixing piece has a lower melting point than the cap plate and the explosion-proof sheet in order to achieve a secondary battery that is configured to cutoff the connection between the cap plate and the explosion-proof sheet to entirely disconnect the battery’s short-circuit loop when overall high ambient temperature rather than local high temperature of the battery occurs. Additionally, the person of ordinary skill would obtain a secondary battery that does not generate further gas and heat from the current of the short-circuit and improved high-temperature performance.

Response to Arguments
Applicant's arguments filed 29 April 2022 have been fully considered but they are not persuasive.
Applicant appears to argue that Okuda and Chen fail to disclose the fixing piece and the explosion-proof sheet in the present application by failing to cover all the technical features of the fixing piece and the explosion-proof sheet and are silent on how the corresponding fixing piece and explosion-proof sheet of the prior art would act when another secondary battery diffuses a large amount of heat to the short-circuited secondary battery and only takes into consideration the effect of an increase in internal pressure of the secondary battery, lacking consideration of the limitation “when the fixing piece melts, the explosion-proof sheet is at least partially separated from the cap plate in a case that the internal gas pressure of the secondary battery is smaller than the gas pressure required for breakage of the weak region”.
In response to applicant’s argument, the examiner respectfully disagrees as this and the prior Office Action addresses each and every limitation of the cap plate assembly as recited in claim 1. The examiner interprets the modification of Okuda in view of Chen to inherently disclose how the corresponding explosion-proof sheet of the prior art would act when another secondary battery diffuses a large amount of heat to the short-circuited secondary battery such that the corresponding fixing piece melts. A person of ordinary skill in the art would find obvious that the corresponding explosion proof sheet, or breakable plate 34 in Fig. 4, would separate from the rest of the cap plate assembly because the corresponding fixing piece, or plate member 40 and connecting 23 in Fig. 4, is “riveted to outer peripheral surfaces of the thin portion 19a” [0030] and “the breakable plate 34” [0030], functioning to secure the assembly of breakable plate 34. Therefore, when the plate member 40 and connecting 23 is taken away from the cap plate assembly, the breakable plate 34 would separate from the rest of the cap plate assembly.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached Mon, Thu, and Fri generally from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721